Exhibit 10.27

LOGO [g110126ex10_26.jpg]

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT is made and entered into as of the 1st day of December, 2009, by
and between Mueller Water Products, Inc., a Delaware corporation (“Company”),
and Gregory S. Rogowski (“Employee”).

W I T N E S S E T H:

WHEREAS, Company and Employee entered into an Executive Employment Agreement
effective as of May 12, 2009 (the “Agreement”);

WHEREAS, the Agreement provides for a severance payment in certain circumstances
that is based on the Employee’s salary and annual target bonus;

WHEREAS, for clarity, the Company desires to recast the severance payment as a
percentage of the Employee’s salary only without impacting the economics of the
Agreement;

WHEREAS, the Company desires to define certain terms that are used throughout
the Agreement;

NOW, THEREFORE, Employee and Company, in consideration of the agreements,
covenants and conditions herein, hereby agree as follows:

1. Capitalized terms used in this Amendment shall have the meanings assigned to
such terms in the Agreement.

2. Sections 3(a) and 3(b) of the Agreement shall be deleted in their entirety
and replaced with the following:

 

  a. Executive’s base salary (“Salary”) will be $375,000.00 per year.
Executive’s Salary and job performance will be reviewed at least once per year
consistent with the practices of the Company.

 

  b.

Executive is entitled to participate in a Company executive incentive bonus
plan, as in effect from time to time and as approved by the Compensation and
Human Resources Committee of the Board of Directors. Executive’s initial target
annual bonus (“Bonus”) will be seventy-five percent (75%) of the Executive’s
base salary in effect for such year. Actual annual Bonus may range from 0% to
200% of target and will be determined based upon corporate and/or individual
performance factors established by the Company. Bonus ranges, target and
performance goals may be changed in accordance with the applicable plan and



--------------------------------------------------------------------------------

 

without amendment of this Agreement. Executive must be employed on the date the
Board approves the Bonus payable with respect to any fiscal year to be eligible
to receive an annual Bonus for such fiscal year.

3. The introductory paragraph to Section 5 and Sections 5(i) and 5(ii) of the
Agreement shall be deleted in their entirety and replaced with the following:

5. Involuntary Termination of Employment by the Company. If the Company
involuntarily terminates the employment of Executive other than as set forth in
Section 4 [Death, Disability, Cause or other than for Good Reason], the
Executive will be entitled to the benefits set forth below.

“Severance Benefits” consist of:

 

  i. Lump sum payment of unpaid Salary and other benefits, including accrued but
unused vacation pay and unreimbursed business expenses, accrued to the date of
termination of employment and paid on the same basis as paid upon any voluntary
termination of employment.

 

  ii. A total amount equal to 262.50% of Executive’s current rate of Salary (the
“Base Amount”). Payment of the Base Amount shall be made in substantially equal
monthly installments over 18 months from the date of Executive’s separation from
service (within the meaning of Section 409A of the Code). The first such
installment shall be paid within sixty (60) days following Executive’s
separation from service (the “Commencement Date”) and subsequent installments
shall be paid on the last business day of each succeeding month; provided,
however, that Executive’s entitlement to each such installment shall be
contingent upon execution (and non-revocation) by Executive of the release under
article III, Section 2. All payments are subject to applicable taxes.

4. All references to the terms “salary” and “base salary” in Sections 4 through
6 shall be replaced with the term “Salary”.

5. The term “bonus” in Section 6 shall be replaced with the term “Bonus”.

6. The Agreement, as expressly amended by this Amendment, shall remain in full
force and effect in accordance with its terms and continue to bind the parties.
This Amendment supersedes and amends any other agreements between the Company
and/or any subsidiary or division and Employee, and any policy applicable to the
Employee. Any disputes under this Amendment shall be resolved as provided in the
Agreement.

7. This Amendment shall be effective as of the date first set forth above.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

MUELLER WATER PRODUCTS, INC. By:  

/s/ Gregory E. Hyland

  Gregory E. Hyland   Chairman, President and   Chief Executive Officer By:  

/s/ Gregory S. Rogowski

  Gregory S. Rogowski

 

3